       Case 5:20-cv-00554-DAE-ESC Document 3 Filed 05/26/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ELLERY CARTER,                                     §
                                                   §
                   Plaintiff,                      §                 SA-20-CV-00554-DAE
                                                   §
vs.                                                §
                                                   §
JAVIER SALAZAR, BEXAR COUNTY                       §
SHERIFF; S.A.P.D., B.C.A.D.C., US                  §
WHITE HOUSE, BEXAR COUNTY,                         §
CITY OF SAN ANTONIO, TX,                           §
                                                   §
                   Defendants.                     §

                                              ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and Complaint [#1], which was

referred to the undersigned automatically upon its filing on May 5, 2020. The undersigned has

authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By his motion, Plaintiff Ellery

Carter seeks leave to proceed in forma pauperis (“IFP”) based on his inability to afford court fees

and costs associated with this case. Having considered the motion and documentation provided

by Plaintiff, the undersigned will grant the motion to proceed IFP but order Plaintiff to file a

more definite statement to clarify the factual allegations in his suit.

                                     I. Motion to Proceed IFP

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes his


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
                                                   1
       Case 5:20-cv-00554-DAE-ESC Document 3 Filed 05/26/20 Page 2 of 5




income and asset information, which indicates that Plaintiff is unemployed and has no other

source of income or savings.       This information demonstrates that Plaintiff does not have

sufficient monthly resources available to pay the filing fee, and the undersigned will recommend

that Plaintiff’s motion to proceed IFP be granted.

                                  II. More Definite Statement

       Pursuant to 28 U.S.C. § 1915(e), this Court may screen any civil complaint filed by a

party proceeding in forma pauperis to determine whether the claims presented are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). “A

complaint is frivolous if it lacks an arguable basis in law or in fact.” Biliski v. Harborth, 55 F.3d

160, 162 (5th Cir. 1995).

       Plaintiff’s Complaint sues the United States White House, Bexar County, the City of San

Antonio, Javier Salazar of the San Antonio Police Department, and BCADC (presumably Bexar

County Adult Detention Center). Plaintiff’s proposed Complaint [#1-1] alleges that he “was

awakened” by someone, presumably an officer, who pulled a firearm on him, assaulted, and

tazed him multiple times before arresting him for camping in public. Plaintiff seeks $1.5 million

in damages. In order to determine whether Plaintiff’s Complaint should be served on any

Defendant, Plaintiff must file a More Definite Statement within 21 days clarifying the facts

underlying this case.

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,



                                                 2
       Case 5:20-cv-00554-DAE-ESC Document 3 Filed 05/26/20 Page 3 of 5




until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

However, service upon Defendants should be withheld pending this Court’s review under §

1915(e).

       IT IS FURTHER ORDERED that within 21 days of this Order (on or before June

16, 2020), Plaintiff shall file a More Definite Statement of the claims he seeks to present to this

Court. In this More Definite Statement, Plaintiff should respond to the following questions:

       (1) As to Javier Salazar, please answer the following questions:

             •       What did Salazar do?

             •       When did he do it?

             •       Where did these events occur?

             •       Were there any witnesses to the events? If so, who?

             •       Were you harmed physically by Salazar’s actions? If so, describe how. Did you
                     seek medical treatment for any injuries?

             •       Were you harmed financially by Salazar’s actions? If so, describe.

             •       Were you harmed in some other way by Salazar’s actions? If so, provide details.

       (2)       As to the White House, please answer the following questions:

                 •     What did the White House do to you?

                 •     How were you harmed by the White House?

                 •     How was the White House involved in your alleged assault and arrest?

       (3)       As to Bexar County, the City of San Antonio, and the Bexar County Adult

Detention Center,

                 •     What did each of these Defendants do to you?

                 •     Who was involved?

                 •     When did the Defendant do it?

                                                     3
         Case 5:20-cv-00554-DAE-ESC Document 3 Filed 05/26/20 Page 4 of 5




                •   Where did the events occur?

                •   Were there any witnesses to the events? If so, who?

                •   Were you harmed physically by any of these Defendant’s actions? If so,
                    describe how. Did you seek medical treatment for any injuries?

                •   Were you harmed financially by any of these Defendant’s actions? If so,
                    describe.

                •   Were you harmed in some other way by each of these Defendant’s actions? If
                    so, provide details.

         (4)    On what date did your assault and arrest occur?

         (5)    When were you taken into custody and when were you released?

         (6)    Were charges brought against you? Were the charges dropped? If so, when?

         Plaintiff shall include the following declaration at the end of his more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                        Executed on this day of 2020.

                                       ____________________
                                       Signature of Plaintiff




         If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,

he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).




                                                   4
Case 5:20-cv-00554-DAE-ESC Document 3 Filed 05/26/20 Page 5 of 5




IT IS SO ORDERED.

SIGNED this 26th day of May, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     5
